Citation Nr: 1748568	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-11 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder, depression, and post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In February 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file. 

This appeal was previously remanded by the Board in April 2015 for additional evidentiary development.  All requested development was completed; however, for reasons explained below, the appeal, is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

As noted in the Introduction, the Board remanded this appeal in April 2015 for additional evidentiary development, to include obtaining a VA examination and opinion to clarify the Veteran's current diagnosis and determine if any currently diagnosed psychiatric disability had its onset during service or is otherwise related thereto.  

The Veteran was afforded a VA examination in June 2015 during which the examiner confirmed the previous diagnoses of bipolar disorder and alcohol use disorder.  In a November 2016 addendum opinion, the VA examiner opined that the Veteran's psychiatric disabilities are less likely than not incurred in or caused by an in-service injury, event, or illness noting.  Instead, the examiner stated that, while the Veteran's condition (bipolar disorder) was not diagnosed until 1991, symptoms were present before military service and increased in intensity and severity with respect to his military service.  In this regard, the examiner also noted that it is plausible the Veteran's excessive alcohol consumption during and after service was an attempt to cope with psychological distress.  

The Board finds a clarifying medical opinion is needed, as the rationale provided in support of the opinion does not explain or support the examiner's opinion.  First, while the examiner stated that the Veteran's symptoms were present prior to service, he did not identify the evidence that supports this conclusion.  In fact, if the examiner indeed believes the Veteran's disabilities existed prior to service, he must utilize the correct evidentiary standard, as a psychiatric disorder is not noted on the Veteran's December 1977 entrance examination.  Therefore, the examiner must identify clear and unmistakable evidence showing a psychiatric disability, such as bipolar disorder or alcohol use disorder, existed prior to service.  

If the examiner is unable to identify such clear and unmistakable evidence, the examiner must indicate whether the evidence supports a finding that his bipolar disorder and/or alcohol use disorder was incurred during service, particularly given the examiner's notation that the Veteran's symptoms increased in severity and intensity during service.  

In this context, the Board notes that primary diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Nevertheless, 38 C.F.R. § 3.301 (c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  Indeed, service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381.  

Because the November 2016 VA examiner did not utilize the correct evidentiary standard, and his opinion suggests that he used alcohol for therapeutic purposes, the opinion is deemed inadequate, thereby necessitating another remand.  38 U.S.C.A. § 5103A West 2014); 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the physician who provided the November 2016 VA opinion regarding the Veteran's acquired psychiatric disorder to review the entire claims file, including a copy of this REMAND, and provide an addendum opinion. 

If the November 2016 VA examiner is unavailable, request that another qualified physician or medical professional provide the requested opinion.  Likewise, if another examination is needed to provide the requested opinion, such an examination should be scheduled.

a. The examiner should state whether there is clear and unmistakable evidence (medically undebatable) that the Veteran's bipolar disorder  or other psychiatric disability existed prior to service and, if so, identify the evidence.  

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

b. whether any preexisting psychiatric disorder was clearly and unmistakably (medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease).

If the examiner does not find clear and unmistakable evidence that any diagnosed psychiatric disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

c. whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has an acquired psychiatric disability was incurred in or is otherwise related to his military service. 

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions, including the evidence indicating that the Veteran's alcohol consumption during and after service was a means to cope with his psychological distress.  

A complete rationale must be provided for each opinion offered.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




